United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1240
                                   ___________

Donna Lunday,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of North Dakota.
Ken Salazar, Secretary, United          *
States Department of Interior, or his   *        [UNPUBLISHED]
predecessor-in-office; and United       *
States Department of Interior,          *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: July 5, 2012
                                Filed: July 12, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

     In this action claiming employment-related discrimination and retaliation,
Donna Lunday appeals the district court’s1 adverse grant of summary judgment.
Appellees suggest that the appeal should be dismissed for lack of jurisdiction, based



      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
upon an argument that the district court lacked subject matter jurisdiction. Appellees
alternatively argue that summary judgment was correctly granted.

       We note that appellees’ argument regarding the district court’s subject matter
jurisdiction does not implicate our appellate jurisdiction. In any event, we conclude
that jurisdiction was proper in the district court, see Warren v. Dep’t of Army,
867 F.2d 1156, 1159 (8th Cir. 1989), and, upon careful de novo review, see
Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir.) (en banc), cert.
denied, 132 S. Ct. 513 (2011), we further conclude--for the reasons stated by the
district court--that summary judgment was appropriately granted.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-